DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 07 January 2022.
Claims 1-15 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the 35 U.S.C. 103 rejection in view of applicant’s arguments on pages 7 & 8.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on24 August 2021 was is being considered by the examiner except where lined through due to the references are unreadable.


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards assessing damage to a motor vehicle. More specifically, the Applicants claim “A method for assessing damage to a motor vehicle on the basis of an image file of the damaged motor vehicle, the method comprising the following steps: ascertaining, on the basis of the image file, for a plurality of vehicle zones of the motor vehicle, whether there is damage to the vehicle zone, using a first database, which contains information regarding the vehicle zones of the motor vehicle, and using an artificial neural network, which is trained to detect damage in prespecified vehicle zones of motor vehicles; determining damage severity in the vehicle zones in which damage has been ascertained, this determination being made on the basis of the image file and using the first database and the artificial neural network; establishing a degree of damage for each individual vehicle part within each damaged vehicle zone on the basis of the damage severity in the damaged vehicle zone by means of a second database, which specifies each vehicle part present in each of the plurality of vehicle zones including the damaged vehicle zone and the degree of damage thereof as a function of the damage severity in the damaged vehicle zone; deciding, for each damaged vehicle part, whether a repair of the vehicle part may be 
Furthermore, Sullivan et al. [US 2017/00221110 A1] discloses “A method, non-transitory computer readable medium, and apparatus that improves automated damage appraisal includes analyzing one or more obtained images of property using a deep neural network with multiple hidden layers of units between an input and output and which has stored knowledge data encoded from one or more stored property damage images to identify which area of the property has damage. Damage data on an extent of the damage in the identified area of the property is determined using the deep neural network which has stored knowledge data encoded from one or more stored property damage images. The identified area of the property with the damage is mapped to one of a plurality of stored repair procedure templates to generate a list of one or more parts and one or more repair lines to make a repair. The generated data list for the identified area of the property with the damage is provided.”

Pofale et al. [US 2018/0350163 A1] discloses “determining salvage value of vehicles. More specifically, the present invention is a predictive damage analysis and vehicle pricing method. More specifically, the present invention is a predictive image analysis to determine the severity of the damage and estimating the price.”
Siessman [US 2008/0281658 A1] discloses “Methods and systems for generating a damage repair estimate, generating information relating to warranty and short sheet issues for a particular damage repair estimate, identifying included/non-included operations in a target damage repair estimate, and notifying entities of the existence of warranty and short sheet issues. The analysis portion accesses a central database of records for particular vehicles and determines whether a warranty, short sheet, or deviation from pre-determined repair procedures exists and creates a displayable file. Depending on the analysis requested, the system and method displays an appropriate damage estimate analysis. The notification portion accesses a central database of records for particular entities to contact for particular vehicles and electronically notifies entities of the existence of a damage estimate analysis.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest determining damage 
For these reasons claims 1 is deemed to be allowable over the prior art of record, and claims 2-15 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KITO R ROBINSON/Primary Examiner, Art Unit 3619